Citation Nr: 1515365	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression disorder, not otherwise specified (NOS), and anxiety disorder, NOS.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for PTSD and depression.  In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  At the November 2014 Board hearing, the Veteran testified that he was receiving ongoing treatment at the Spartanburg VA CBOC (community based outpatient clinic) and that his VA doctor had specifically diagnosed him with PTSD.  VA treatment records dated after January 2014 have not been associated with the claims file.  

Further, the Veteran underwent VA examinations in November 2010 and August 2013.  The November 2010 VA examiner diagnosed the Veteran with depressive disorder, NOS and alcohol abuse, but found that the Veteran did not meet the diagnostic criteria for PTSD.  The November 2010 VA examiner opined that the Veteran's depression was less likely than not related to his service in Vietnam, but did not provide a rationale for this opinion.  The August 2013 VA examiner diagnosed the Veteran with depressive disorder, NOS and anxiety disorder, NOS and also found that the Veteran did not meet the diagnostic criteria for PTSD.  The August 2013 VA examiner did not opine as to whether any of the Veteran's currently diagnosed psychiatric disorders were related to active service.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to any acquired psychiatric disorders, to include PTSD, depressive disorder, and anxiety disorder, specifically any records dated after January 2014.

2.  Schedule the Veteran for a VA mental disorders examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  The VA examiner should note all reported psychiatric symptoms, specifically diagnosing all acquired psychiatric disorders, and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorder (other than alcohol and drug dependence) was incurred in or caused by the Veteran's military service.  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity, including the Veteran's contentions that he was exposed to fire and mortar attacks and generally experienced a constant state of fear while serving in Vietnam.  The examiner should provide a basis for all opinions expressed.  

3.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

